Judgment unanimously affirmed without costs. Memorandum: We conclude that respondent’s determination *921has a rational basis and is supported by substantial evidence (see, Matter of Cowan v Kern, 41 NY2d 591, 599, rearg denied 42 NY2d 910; Matter of Fuhst v Foley, 45 NY2d 441, 444; Matter of Baader v Town of Aurelius Zoning Bd. of Appeals, 184 AD2d 1045). Thus, we need not determine whether respondent improperly interpreted the term "place of public assembly” found in section 1202.1-7 of the Zoning Law of the Town of North Dansville. (Appeal from Judgment of Supreme Court, Livingston County, Cicoria, J.—CPLR art 78.) Present—Pine, J. P., Lawton, Doerr, Boehm and Fallon, JJ.